Exhibit 10.3


FORM OF NOTE

$_______________

June __, 2009

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), HEREBY JOINTLY AND
SEVERALLY PROMISE TO PAY to the order of _________________ or its registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of the Loan from time to time made by
the Lender to the Borrowers under that certain Term Loan Agreement, dated as of
June __, 2009 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”, the capitalized terms
being used herein and not defined, have the meanings set forth in such Agreement
as therein defined), among the Borrowers, the Lenders from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

Each Borrower jointly and severally promises to make payments of principal in
the amounts and at the times required by the Agreement to the Administrative
Agent for the benefit of Lenders. The Borrowers jointly and severally promise to
pay interest on the unpaid principal amount of the Loan made by the Lender from
the date of such Loan until such principal amount is paid in full, at such
interest rates (which shall not exceed the maximum rate permitted by applicable
law) and at such times as provided in the Agreement.

All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement. Each
Loan made by the Lender to the Borrowers pursuant to the Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
on its books and records and, if the Lender so elects in connection with any
transfer or enforcement hereof, appropriate notations to evidence the foregoing
information with respect to each such Loan then outstanding may be endorsed by
the Lender on the Schedule A attached hereto, or on a continuation of such
schedule attached to and made a part hereof; provided that the failure of the
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrowers hereunder or under the Agreement

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part or the Obligations
accelerated or extended, subject to the terms and conditions provided therein.
This Note is also entitled to the benefits of each Guaranty and is secured by
the Collateral. The terms and conditions of the Agreement are hereby
incorporated in their entirety herein by reference as though fully set forth
herein. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. The Loan made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business, including Schedule A hereto. The Lender may also attach

 

 

 

1

 



--------------------------------------------------------------------------------

additional schedules to this Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.

The Borrowers, for themselves, and their successors and assigns, hereby waive
diligence, presentment, protest and demand and notice of protest, intention to
accelerate, acceleration, demand, dishonor and non-payment of this Note.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE TO FOLLOW

 

 

 

2

 



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

 

Borrowers:

 

 

 

FELCOR/JPM HOSPITALITY (SPE), L.L.C.,

as a Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DJONT/JPM HOSPITALITY LEASING (SPE), L.L.C., as a Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

3

 



--------------------------------------------------------------------------------

SCHEDULE A

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

Type of Loan

Amount of Loan

End of Interest Period (for Eurodollar Rate Loans only)

Amount of Principal or Interest Paid This Date

Outstanding Principal Balance This Date

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-4

A/72914582.8

 



 